DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 04/29/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/19/2020, 08/20/2020, 10/21/2020, 02/10/2021, 06/14/2021, 11/05/2021 and 04/29/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the means for introducing the gas vesicles at the target site in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. That being said, means for introducing gas vesicles at the target site is described in the specification when it states “The means for introducing the GVs can vary, including injection of the GVs in solution, injection of GVs in host cells, injection of host cells with reporter genes (either naturally occurring or engineered cells), or engineering cells at the target site to have acoustic reporter genes” [00129] and is depicted in FIG. 2 (i.e. 205). Therefore, this claim is being interpreted to cover the means disclosed within the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9, 12-14, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshamanan et al. US 20180028693 A1 “Lakshamanan” and further in view of Nishiura US 20060058618 A1 “Nishiura” and Ueberle US 20030147812 A1 “Ueberle”.
In regard to claims 1 and 14, Lakshamanan discloses “A method of ultrasound imaging to be used on a target site contrasted with gas vesicles (GVs) having an acoustic collapse pressure threshold, the method comprising:” (Claim 1) and “A system for imaging a target site contrasted with gas vesicles (GVs) having an acoustic collapse pressure threshold, the system comprising” (Claim 14) (“In the embodiments herein described, the multiplexed ultrasound imaging method further comprises an initial preparation step of administering to the target site a contrast agent comprising the plurality of gas vesicle protein structure types” [0136]. Therefore, the ultrasound imaging method is carried out once the target site has been contrasted with a contrast agent comprising a plurality of gas vesicle protein structure types (i.e. gas vesicles). In this case, in order to carry out the ultrasound imaging method once the target site has been contrasted with a contrast agent comprising a plurality of gas vesicle protein structure types (i.e. gas vesicles), under broadest reasonable interpretation, a system for imaging the target site had to have been present. Furthermore, in regard to the gas vesicles having an acoustic collapse pressure threshold, Lakshamanan discloses “An ultrasound imaging method to be used on a target site contrasted with a plurality of gas vesicle protein structure (GVPS) types, each type exhibiting i) an acoustic collapse pressure profile defined as a collapse function from which a collapse amount can be determined, and ii) a selectable acoustic collapse pressure value, selectable acoustic collapse pressure values going from a lowest acoustic collapse pressure value to a highest acoustic collapse pressure value” [Claim 21]. Therefore, the gas vesicle protein structure (GVPS) types are each associated with an acoustic collapse pressure threshold (i.e. an acoustic collapse pressure profile and/or selectable acoustic collapse pressure value).); 
 “applying ultrasound to the target site at a peak positive pressure less than the acoustic collapse pressure threshold” (Claim 1) (“To create a background contrast, a base image can be obtained by applying ultrasound pulses having a peak positive pressure lower than the lowest initial collapse pressure of all the GV types in the contrast agent” [0293]. Furthermore, Lakshamanan discloses “In some embodiments, the multiplexed ultrasound imaging method further comprises applying a base imaging ultrasound pressure having a base peak positive pressure lower than the lowest initial collapse pressure of the GVPS types, receiving a base set of ultrasound data at a receive, and analyzing the base set of ultrasound data to produce a base ultrasound image” [0130]. Therefore, the method includes applying ultrasound to the target site (i.e. to which the contrast agent is inserted) at a peak positive pressure less than (i.e. lower) than the acoustic collapse pressure threshold (i.e. the initial collapse pressure).);
“an ultrasound source capable of producing peak positive pressure both below and above the acoustic collapse pressure threshold” (Claim 14) (“To create a background contrast, a base image can be obtained by applying ultrasound pulses having a peak positive pressure lower than the lowest initial collapse pressure of all the GV types in the contrast agent” [0293]. Furthermore, Lakshamanan discloses “In some embodiments, the multiplexed ultrasound imaging method further comprises applying a base imaging ultrasound pressure having a base peak positive pressure lower than the lowest initial collapse pressure of the GVPS types, receiving a base set of ultrasound data at a receive, and analyzing the base set of ultrasound data to produce a base ultrasound image” [0130]. Therefore, in order to carry out the method of applying ultrasound pressure at a peak positive pressure lower than the initial collapse pressure, under broadest reasonable interpretation, an ultrasound source capable of producing peak positive pressure below the acoustic collapse pressure threshold had to have been present.
In regard to an ultrasound source capable of producing peak positive pressure above the acoustic collapse pressure threshold, Lakshamanan discloses “In some embodiments, the collapsing ultrasound transmit pulses are selected to have a peak positive pressure amplitude equal to or higher than an initial collapse pressure in the acoustic collapse profile of the GVPS used in the contrast agent administered to the target site” [0089], “In some embodiments, the multiplexing ultrasound imaging method further comprises obtaining an acoustic pressure profile of each GVPS type administered to the target site. The acoustic collapse pressure profile of the GVPS type can be obtained by imaging GVPS, in vivo or in vitro, with imaging ultrasound energy after collapsing portions of the given GVPS type population with a collapsing ultrasound energy (e.g. ultrasound pulses) with increasing peak positive pressure amplitudes and constructing an acoustic pressure profile for the GVPS type” [0134] and “GVs can be imaged in multi-well agarose phantoms at a chosen ultrasound frequency while being subjected to ultrasound pulses with increasing peak positive pressure amplitudes ranging from a lower value to a higher value” [0292]. Therefore, since the acoustic collapse pressure profile can be determined by applying ultrasound transmit pulses that are selected to have a peak positive pressure higher than the initial collapse pressure (i.e. the acoustic collapse pressure threshold) and the peak positive pressure amplitudes can be increased from a lower value to a higher level (i.e. as a step), under broadest reasonable interpretation, an ultrasound source capable of producing peak positive pressure above the acoustic collapse pressure threshold had to have been present.);
“increasing peak positive pressure (PPP) to above the selective acoustic collapse pressure value threshold as a step function” (Claim 1) (“In some embodiments, the collapsing ultrasound transmit pulses are selected to have a peak positive pressure amplitude equal to or higher than an initial collapse pressure in the acoustic collapse profile of the GVPS used in the contrast agent administered to the target site” [0089], “In some embodiments, the multiplexing ultrasound imaging method further comprises obtaining an acoustic pressure profile of each GVPS type administered to the target site. The acoustic collapse pressure profile of the GVPS type can be obtained by imaging GVPS, in vivo or in vitro, with imaging ultrasound energy after collapsing portions of the given GVPS type population with a collapsing ultrasound energy (e.g. ultrasound pulses) with increasing peak positive pressure amplitudes and constructing an acoustic pressure profile for the GVPS type” [0134] and “GVs can be imaged in multi-well agarose phantoms at a chosen ultrasound frequency while being subjected to ultrasound pulses with increasing peak positive pressure amplitudes ranging from a lower value to a higher value” [0292]. Therefore, since the acoustic collapse pressure profile can be determined by applying ultrasound transmit pulses that are selected to have a peak positive pressure higher than the initial collapse pressure and the peak positive pressure amplitudes can be increased from a lower value to a higher level (i.e. as a step), under broadest reasonable interpretation, the method can involve increasing peak positive pressure to above (i.e. higher) the selective acoustic collapse pressure value threshold as a step function.); 
“imaging the target site in successive frames during the increasing” (Claim 1) (“the method comprising selectively collapsing GVPS type to collapse amount higher than a collapse amount of each remaining GVPS type by applying collapsing ultrasound to the target site, the collapsing ultrasound applied at a pressure value equal to or higher than the selectable acoustic collapse pressure value of the GVPS type being collapsed […]; imaging the target site containing the remaining GVPS type or types by applying imaging ultrasound to the target site […]; and repeating the collapsing and the imaging until all GVPS types are collapsed, this providing a sequence of visible images of the target site, the sequence being indicative of image-by image decreasing remaining GVPS types” [Claim 21]. Therefore, since imaging of the target site can be repeated to provide successive frames (i.e. sequence of visible images) while the collapsing ultrasound (i.e. ultrasound pulses) are applied at pressure values higher that the selectable acoustic collapse pressure value (i.e. the selective acoustic collapse pressure value), under broadest reasonable interpretation, the method involves imaging the target site in successive frames during the increasing of the peak positive pressure.).
“an ultrasound imager configured to capture successive frames from the target site” (Claim 14) (“the method comprising selectively collapsing GVPS type to collapse amount higher than a collapse amount of each remaining GVPS type by applying collapsing ultrasound to the target site, the collapsing ultrasound applied at a pressure value equal to or higher than the selectable acoustic collapse pressure value of the GVPS type being collapsed […]; imaging the target site containing the remaining GVPS type or types by applying imaging ultrasound to the target site […]; and repeating the collapsing and the imaging until all GVPS types are collapsed, this providing a sequence of visible images of the target site, the sequence being indicative of image-by image decreasing remaining GVPS types” [Claim 21]. Therefore, since imaging of the target site can be repeated to provide successive frames (i.e. sequence of visible images) while the collapsing ultrasound (i.e. ultrasound pulses) are applied at pressure values higher that the selectable acoustic collapse pressure value (i.e. the selective acoustic collapse pressure value), under broadest reasonable interpretation, an ultrasound imager configured to capture successive frames (i.e. a sequence of visible images) had to have been present. Furthermore, Lakshamanan discloses “To take advantage of the distinct acoustic collapse spectra of different GV variants for multiplexed imaging, pressure spectral unmixing was used to obtain multiplexed images of our three GV variants. FIG. 4 Panel f shows ultrasound images taken at a non-destructive baseline pressure before and after exposing the GV samples to three sequentially increasing collapse pulses” [0318]. In order to produce these ultrasound images, under broadest reasonable interpretation, an ultrasound imager had to have been present to produce the images.);
Lakshamanan does not teach “extracting a time-series vector for each of the at least one pixel of the successive frames” (Claim 1) or “a processor configured to: calculate a time-series vector for each of at least one pixel of the successive frames” (Claim 14).
Nishiura is within a related field of endeavor relating to generating coordinate time series data representing a coordinate of a tracking point on a heart from the time series image data” [Abstract].
Nishiura discloses “extracting a time-series vector for each of the at least one pixel of the successive frames” and “a processor configured to: calculate a time-series vector for each of at least one pixel of the successive frames” (“The first component direction obtained by subjecting the time series vector data to principal component analysis means a direction in which variance of the time series vector data becomes maximum. […] Accordingly, in many cases, the first component direction obtained by subjecting the time series velocity vector data to principal component analysis is considered to be a cardiac systole/diastolic direction” [0046]. In order to subject the time series vector data to principal component analysis to determine where it becomes maximum, a time-series vector had to be extracted from the image. 
Furthermore, regarding extracting the time-series vector from the successive frames, Nishiura discloses “A tracking point coordinate acquiring unit 202 is configured to acquire time series image data of a coordinate of the tracking point on the heart from the time-series image data stored in the image data storage unit 201. A velocity vector acquiring unit 203 is configured to acquire time-series data of a velocity vector of the tracking point as time-series motion information from the time-series data of a coordinate of the tracking point which is acquired with the tracking point coordinate acquiring unit 202” [0078]. Therefore, tracking point coordinate acquiring unit acquires time series image data from the image data storage unit 201 and the velocity vector acquiring unit 203 acquired time-series data of a velocity vector, the velocity vector acquiring unit is configured to perform the step of extracting a time-series vector for each of the at least one pixel of the successive frames, the successive frames acquired by the method and system of Lakshamanan.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method and system of Lakshamanan so as to include the step of extracting a time-series vector for each of the at least one pixel of the successive frames as disclosed in Nishiura in order to detect a motion component different in direction from the systole/diastolic, such as cardiac twist or rotation which may be effective in diagnosis [Nishiura: 0008]. Acquiring time-series velocity vectors is one of a finite number of techniques which can be used to assess changes in the subject over time, with a reasonable expectation of success, therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of providing the user with time-series velocity vectors to clarify the characteristics of the tissue region.
The combination of Lakshamanan and Nishiura does not teach “detect(ing) from the time-series vectors a transient signal from the GVs in a time domain of the successive frames, the transient signal providing an increase in contrast signal in the ultrasound imaging” (Claims 1 and 14).
Ueberle is within a similar field of endeavor involving monitoring bubble or vesicle destruction as a result of providing an ultrasound signal (see [0084]).
Ueberle discloses “detect(ing) from the time-series vectors a transient signal from the GVs in a time domain of the successive frames, the transient signal providing an increase in contrast signal in the ultrasound imaging” (“Release and/or vesicle rupture can be monitored ultrasonically by several different mechanisms. Bubble or vesicle destruction results in the eventual dissolution of the ultrasound signal. However, prior to signal dissolution, the delivery vehicles/vesicles provide an initial burst of signal. Therefore, as increasing levels of ultrasound energy are applied to the treatment zone containing the delivery vehicles/vesicles, there is a transient increase in signal. This transient increase in signal may be recorded at the fundamental frequency, the harmonic, odd harmonic or ultraharmonic frequency” [0084]. Therefore, a transient increase in the signal can be detected. Thus, since the transient increase in signal can be recorded prior to the signal dissolution (i.e. from vesicle destruction) under broadest reasonable interpretation, a transient signal is detected signal from the GVs (i.e. vesicles) in a time domain of the successive frames acquired by the method and system of Lakshamanan.
Furthermore, regarding the transient signal providing an increase in contrast signal in the ultrasound imaging, Ueberle discloses “It is a further embodiment of this invention in which sound activation affords site specific delivery of the drug or agent. In one aspect, the gas and/or gaseous precursor containing vehicles are echogenic and visible on ultrasound. Ultrasound can be used to image the target tissue and to monitor the drug carrying vehicles as they pass through the treatment region” [0083] and “The imaging process of the present invention may be carried out by administering an encapsulated imaging agent to a patient that is released at a desired location or locations and then scanning the patient using for example, ultrasound, computed tomography, and/or magnetic resonance imaging, to obtain visible images on an internal region of a patient and/or of any diseased tissue in that region” [0144]. Therefore, the agent (i.e. contrast agent, drug carrying vehicles/vesicles) that is administered to the target tissue is monitored by ultrasound. Since the transient signal emitted by the destruction of the delivery vehicles increases initially before the destruction of the delivery vehicles/vesicles (i.e. the contrast agent), and that signal is recorded, the transient signal provides an increase in contrast signal in the ultrasound imaging.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lakshamanan and Nishiura so as to include detecting a transient signal as disclosed in Ueberle in order to monitor the vesicle rupture prior to the dissolution of the signal [Ueberle; 0084]. As the gas vesicles rupture, the contrast provided by the gas vesicles decreases. By detecting a transient signal, based on the time-series vectors of Nishiura, the region to which the gas vesicles were introduced can be monitored prior to the dissolution of the signal. Combining the prior art elements according to known techniques would yield the predictable result of monitoring gas vesicle rupture in successive frames.  
In regard to claims 6 and 19, due to their dependence on claims 1 and 14, respectively, these claims inherit the references disclosed therein. That being said, Lakshamanan teaches “wherein the successive frames comprise a frame prior to the GVs collapse, a frame during GV collapse, a frame after GV collapse” (“In some embodiments, the multiplexed ultrasound imaging method further comprises applying a base imaging ultrasound pressure having a base peak positive pressure lower than the lowest initial collapse pressure of the GVPS types, receiving a base set of ultrasound data at a receive, and analyzing the base set of ultrasound data to produce a base ultrasound image; selectively collapsing the first GVPS type by applying collapsing ultrasound having a first collapsing pressure amplitude equal to the first maximal informative collapse pressure, imaging the target sire by applying imaging ultrasound having a first imaging pressure […] analyzing the first set of ultrasound data to produce a first ultrasound image, imaging the target site by applying imaging ultrasound having a second imaging pressure, receiving a second set of ultrasound data at the receiver, and analyzing the second set of ultrasound data to produce a first ultrasound image […] imaging the target site by applying imaging ultrasound having a third imaging pressure, receiving a third set of ultrasound data at the receiver, and analyzing the third set of ultrasound data to produce a third ultrasound image” [0130]. Therefore, since the method involves obtaining an image to serve as a base ultrasound image, under broadest reasonable interpretation, the method involves acquiring a frame prior to the GV collapse. Additionally, since the first, second and third ultrasound images can be acquired after applying a collapsing ultrasound pulse, under broadest reasonable interpretation, successive frames can be acquired during GV collapse. Additionally, Lakshamanan discloses “Next collapse profiles under ultrasound were evaluated […] GVs were imaged un multi-well agarose phantoms at 6.25 MHz while being subjected to ultrasound pulses with increasing peak positive pressure amplitudes ranging from 290 kPA to 1.23 MPa” [0314]. In this case, since the GVs are imaged while being subjected to increasing peak positive pressure, under broadest reasonable interpretation, successive frames can be acquired during GV collapse. Furthermore, Lakshamanan discloses “To take advantage of the distinct acoustic collapse spectra of different GV variants for multiplexed imaging, pressure spectral unmixing was used to obtain multiplexed images of our three GV variants. FIG. 4 Panel f shows ultrasound images taken at a non-destructive baseline pressure before and after exposing the GV samples to three sequentially increasing collapse pulses” [0318]. Therefore, the first image in panel f constitutes an image that was taken prior to the GV collapse, the second and third images constitute imaging frames captured during GV collapse (i.e. while the process of increasing the collapse pulses is still occurring) and the fourth image constitutes a frame taken after GV collapse (i.e. after collapse has occurred in all three of GV variants).).
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Lakshamanan teaches “further comprising delivering the GVs to the target site” (“In method herein described, administering the contrast agent can be performed in any way suitable to deliver a GV to the target site to be imaged. In some embodiments, the contrast agent can be administered to the target site locally or systemically” [0103]. Therefore, the method involves delivering the GVs to the target site to be imaged.).
In regard to claims 8 and 21, due to their dependence on claims 7 and 20, respectively, these claims inherit the references disclosed therein. That being said, Lakshamanan teaches “wherein the delivering the GVs to the target site comprises using an acoustic reporter gene to express the GVs” (“In some embodiments the GVs can be engineered to modulate the GV mechanical, acoustic, surface and targeting properties in order to achieve enhanced harmonic responses and multiplexed imaging to be better distinguished from background tissues” [0140], In embodiments herein described Gas vesicles protein structures can be provided by Gyp genes endogeneously expressed in bacteria or archaea. Endogenous expression refers to expression of Gyp proteins forming the protein shell of the GV in bacteria or archaea that naturally produce gas vesicles encoded” [0141] and “Gyp proteins expressed by bacteria or archaea typically include two primary structural proteins, here also indicated as GvpA and GvpC and several putative minor components and chaperones [2, 8, 9] as would be understood by a person skilled in the art” [0142]. Therefore, since the GVs (i.e. gas vesicles) can be engineered to modulate GV acoustic properties with gas vesicles protein structures provided by Gyp genes, and Gyp structural proteins can be GvpA or GvpC, under broadest reasonable interpretation, these Gyp genes and subsequently the Gyp structural proteins GvpA and GvpC, constitutes an acoustic reporter gene to express the GVs. Furthermore, Lakshamanan discloses “After demonstrating the ability of GvpC to serve as a genetic platform for tuning the mechanical and acoustic properties of GVs, its capacity to enable the engineering of GV surface properties and add functionality was examined” [0326]. In this case, since the GvpC (i.e. the Gyp structural protein) is capable of tuning the mechanical and acoustic properties of the GVs, the GvpC protein constitutes an acoustic reporter gene that is able to express the GVs.).
In regard to claim 9, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, Lakshamanan teaches “wherein the target site comprises a mammalian cell with the acoustic reporter gene” (“To show that engineered Ana GV variants are capable of producing harmonic signals in vivo, intravenous injections of the ΔGvpC and GvpCwt variants into live, anaesthetized mice were performed. Ultrasound imaging of the inferior vena cava (IVC) was performed. […] Five seconds after the state of the injection, enhanced non-linear signals were observed for the ΔGcpC variant compared to the GvpCwt, while their fundamental signals were comparable (FIG. 9, Panel b-d)” [0325]. Mice are mammalian creatures composed of mammalian cells. In this case, after the injection of the ΔGvpC and GvpCwt variants into the mice occurred, enhanced non-linear signals were observed. In order to be able to observe these non-linear signals, under broadest reasonable interpretation, the target site (i.e. the inferior vena cava which is comprised of cells) had to have included the acoustic reporter gene in order to be able to take in the injected ΔGvpC and GvpCwt variants and express them during ultrasound imaging. Therefore, the target site comprises a mammalian cell with the acoustic reporter gene.).
In regard to claims 12 and 13, due to their dependence on claims 1 and 12, respectively, these claims inherit the references disclosed therein. That being said, Lakshamanan teaches “wherein the increasing includes increasing the PPP to a loBURST regime” (Claim 12) and “wherein the PPP in loBURST regime is no higher than 3.7 MPa” (“FIG. 4 shows examples of GvpC engineering that enables tuning of GV collapse pressure for acoustic multiplexing. […] Panel c shows graphed exemplary results of acoustic collapse curves for the GV variants showing normalized ultrasound signal intensity as a function of increasing peak positive pressure from 290 kPA to 1.23 MPa (N=3 independent trials, error bars are SEM)” [0025] and Next, collapse profiles under ultrasound were evaluated under. GVs were imaged in multi-well agarose phantoms at 6.25 MHz while being subjected to ultrasound pulses with increasing peak positive pressure amplitudes ranging from 290 kPa to 1.23 MPa” [0314]. Therefore, since the peak positive pressure can be increased from 290 kPA to 1.23 MPa, under broadest reasonable interpretation, the increase can include increasing the PPP (i.e. the peak positive pressure) to a loBURST regime that is no higher than 3.7 MPa.).
In regard to claim 20, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, Lakshamanan teaches “further comprising a means for introducing the gas vesicles at the target site” (“In methods herein described, administering the contrast agent can be performed in any way suitable to deliver a GV to the target sit to be imaged. In some embodiments, the contrast agent can be administered to the target site locally or systemically” [0103]. Thus, in order to carry out the step of administering the contrast agent to deliver a GV to the target site, under broadest reasonable interpretation a means for introducing the gas vesicles at the target site had to have been present. Furthermore, Lakshamanan discloses “The wording “local administration” or topic administration” as used herein indicates any route of administration by which a GV is brought in contact with the body of the individual, so that the resulting GV location in the body is topic (limited to a specific tissue, organ or other body part where the imaging is desired). Exemplary local administration routes include injection into a particular tissue by a needle, gavage into the gastrointestinal tract, and spreading a solution containing GVs on a skin surface” [0104]. The needle, gavage and the solution containing GVs that is spread on a skin surface, under broadest reasonable interpretation, all constitute a means for introducing the gas vesicles to the target site.
In regard to claim 22, due to its dependence on claim 21, this claim inherits the references disclosed therein. That being said, Lakshamanan teaches “wherein the acoustic reporter gene is in a mammalian cell” (“To show that engineered Ana GV variants are capable of producing harmonic signals in vivo, intravenous injections of the ΔGvpC and GvpCwt variants into live, anaesthetized mice were performed. Ultrasound imaging of the inferior vena cava (IVC) was performed. […] Five seconds after the state of the injection, enhanced non-linear signals were observed for the ΔGcpC variant compared to the GvpCwt, while their fundamental signals were comparable (FIG. 9, Panel b-d)” [0325]. Mice are mammalian creatures composed of mammalian cells. In this case, after the injection of the ΔGvpC and GvpCwt variants into the mice occurred, enhanced non-linear signals were observed. In order to be able to observe these non-linear signals, under broadest reasonable interpretation, the mammalian cells in the target site (i.e. the inferior vena cava which is comprised of cells) had to have included the acoustic reporter gene in order to be able to take in the injected ΔGvpC and GvpCwt variants and express them during ultrasound imaging. Therefore, under broadest reasonable interpretation, the acoustic reporter gene can be in a mammalian cell.).
Claims 2-5 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshamanan et al. US 20180028693 A1 “Lakshamanan” and further in view of Nishiura US 20060058618 A1 “Nishiura” and Ueberle US 20030147812 A1 “Ueberle” as applied to claims 1, 6-9, 12-14, and 19-22 above, and further in view of Beadle et al. US 20040204922 A1 “Beadle” and Asnis US 20100239170 A1 “Asnis”.
In regard to claims 2 and 15, due to their dependence on claims 1 and 14, respectively, these claims inherit the references disclosed therein. That being said, Nishiura teaches “the time-series vector” (“The first component direction obtained by subjecting the time series vector data to principal component analysis means a direction in which variance of the time series vector data becomes maximum. […] Accordingly, in many cases, the first component direction obtained by subjecting the time series velocity vector data to principal component analysis is considered to be a cardiac systole/diastolic direction” [0046]. In order to subject the time series vector data to principal component analysis to determine where it becomes maximum, a time-series vector had to be extracted from the image. 
Furthermore, regarding extracting the time-series vector from the successive frames, Nishiura discloses “A tracking point coordinate acquiring unit 202 is configured to acquire time series image data of a coordinate of the tracking point on the heart from the time-series image data stored in the image data storage unit 201. A velocity vector acquiring unit 203 is configured to acquire time-series data of a velocity vector of the tracking point as time-series motion information from the time-series data of a coordinate of the tracking point which is acquired with the tracking point coordinate acquiring unit 202” [0078]. Therefore, tracking point coordinate acquiring unit acquires time series image data from the image data storage unit 201 and the velocity vector acquiring unit 203 acquired time-series data of a velocity vector, the velocity vector acquiring unit is configured to perform the step of extracting a time-series vector for each of the at least one pixel of the successive frames, the successive frames acquired by the method and system of Lakshamanan.).
The combination of Lakshamanan, Nishiura and Ueberle does not teach “further comprising performing a signal separation algorithm separating a signal due to the GVs from other signals on the time-series vectors using at least one template vector estimated by averaging pixel time series from regions of interest containing known samples” (Claim 2) or “wherein the processor is further configured to perform a signal separation algorithm separating a signal due to the GVs from other signals on the time-series vectors using at least one template vector estimated by averaging pixel time series from regions of interest containing known samples” (Claim 15).
Beadle discloses “further comprising performing a signal separation algorithm separating a signal due to the GVs from other signals on the time-series vectors using at least one template vector […]” and “wherein the processor is further configured to perform a signal separation algorithm separating a signal due to the GVs from other signals on the time-series vectors using at least one template vector […]” (“The signal processor 12 may be any appropriate processor configured to process the signal x(t) […] As will be explained in more detail below, the signal processor 12 comprises […] a separation vector generation portion 19 […] The separation vector generation portion 19 is configured to generate, for each repeated eigenvalue, a separation vector as a function of an eigenvector corresponding to the repeated eigenvalue. The separation matrix generation portion 20 is configured to generate the separation matrix as a function of the separation vectors” [0101]. Furthermore, Beadle discloses “Establishing the spatial fourth-order cumulant matrix 1’s matrix properties is a first step to the use of the generalized eigen decomposition of the matrix-pencil formed by a pair of spatial fourth-order cumulant matrix 1’s at two sets of time lags. Such things as its rank and its subspaces relationships to the mixing matrix’s subspaces are advantageous in developing a signal subspace separation algorithm” [0236]. Therefore, a signal subspace separation algorithm (i.e. a signal separation algorithm) can be developed based on the fourth-order cumulant matrix developed by the separation matrix generation portion based on the separation vectors generated by the separation vector generation portion. 
Furthermore, Beadle discloses “It was previously explained that the generalized eigenvectors of the spatial fourth-order cumulant matrix-pencil would separate signals based on the ratio of their cumulants at two different sets of time lags. These results are exploited in the formalization of a technique to calculate a separation. This technique will theoretically minimize the residual interference-to-signal ratio (ISR) and, with the proper normalization, to maximize the separation power efficiency (SPE)” [0438] and “When multiple signals' normalized fourth-order auto-cumulant functions happen to have the same value at the set of time lags chosen, the problem of repeated eigenvalues arises. In this situation care must be taken in selecting the associated eigenvectors to ensure that the set of separation vectors formed from these eigenvectors will transform the mixing matrix into a new reduced dimension mixing matrix with full column rank. This guarantees that the separation algorithm can be repeated to separate the signals associated with the repeated eigenvalue that are mixed by this new reduced dimension mixing matrix” [0455]. In this case, since the fourth-order cumulant matrix-pencil can be used to calculate a separation to minimize the interference-to-signal ratio (i.e. minimize noise) and the separation algorithm can be repeated to separate the signals, under broadest reasonable interpretation, a signal separation algorithm can be performed on the time series vectors disclosed in Yoshikawa using at least one template vector (i.e. a separation vector).).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lakshamanan, Nishiura and Ueberle so as to include the signal separation algorithm as disclosed in Beadle in order to be able to separate signals that are acquired as the gas vesicles collapse. A signal separation algorithm is one or a finite number of techniques which can be performed to separate signals and therefore aid in minimizing the interference-to-signal ratio (i.e. minimize noise) with a reasonable expectation of success, therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of separating signals.
	The combination of Lakshamanan, Nishiura, Ueberle and Beadle does not teach “estimated by averaging pixel time series from regions of interest containing known samples” (Claims 2 and 15).
	Asnis discloses “estimated by averaging pixel time series from regions of interest containing known samples” (“The flow of TSA (i.e. Target Separation Algorithm) processing is shown in FIGS. 5-8. [0048] and “It comprises separating target from clutter and shadows using the average signal magnitude of pixels in the cluster (where a cluster is a set of pixels being processed) […] From this, the system uses average signal magnitude 510 to separate objects and clutter. […] In some cases, average signal magnitude is sufficient 610 to separate these targets and objects, from both themselves and the clutter. If this is the case, the clusters are separable by average signal magnitude (defined below), so apply Support Vector Machines 620 to separate these clusters (targets) by a linear or a nonlinear border” [0049]. Thus, since the average signal magnitude of pixels (i.e. the average of the pixel time series data) can be used to separate objects and clutter, under broadest reasonable interpretation, the signal separation algorithm (i.e. TSA) can be performed by estimating average pixel time series from regions of interest containing known samples.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lakshamanan, Nishiura, Ueberle and Beadle so as to include the average signal magnitude of Asnis in order to separate targets from other objects within images. Averaging is a commonly known image processing technique which can be used to perform signal separation with a reasonable expectation of success, therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of applying a signal separation algorithm which utilizes average pixel time series values (i.e. average signal magnitude) to separates signals from each other.
In regard to claims 3 and 16, due to their dependence on claims 2 and 15, respectively, these claims inherit the references disclosed therein. That being said, the combination of Lakshamanan, Nishiura, and Ueberle does not teach “wherein the signal separation algorithm includes template projection”.
Beadle teaches “wherein the signal separation algorithm includes template projection” (“When multiple signals’ normalized fourth order auto-cumulant functions happen to have the same value at the set of time lags chose, the problem of repeating eigenvalues arises. In this situation case must be taken in selecting the associated eigenvectors to ensure that the set of separation vectors formed from these eigenvectors will transform the mixing matrix into a new reduced dimension mixing matrix with full column rank. This guarantees that the separation algorithm can be repeated to separate the signals associated with the repeated eigenvalue that are mixed by this new reduced dimension mixing matrix” [0455]. In this case, since the associated eigenvectors can transform the mixing matrix into a new reduced dimension mixing matrix to be used in the separation algorithm, under broadest reasonable interpretation, the signal separation algorithm can include template projection (i.e. transformation).).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lakshamanan, Nishiura and Ueberle so as to include the signal separation algorithm as disclosed in Beadle in order to be able to separate signals that are acquired as the gas vesicles collapse. A signal separation algorithm is one or a finite number of techniques which can be performed to separate signals and therefore aid in minimizing the interference-to-signal ratio (i.e. minimize noise) with a reasonable expectation of success, therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of separating signals.
In regard to claims 4 and 17, due to their dependence on claims 2 and 15, respectively, these claims inherit the references disclosed therein. That being said, the combination of Lakshamanan, Nishiura and Ueberle does not teach “wherein the signal separation algorithm includes template unmixing”.
Beadle discloses “wherein the signal separation algorithm includes template unmixing” (“FIG. 5 is an illustration depicting blind source separation (BSS) showing an input signal mixed with noise provided to the separation process” [0018]. Thus, since the mixed signal is provided to the separation process, under broadest reasonable interpretation, the separation process constitutes a signal separation algorithm that has to include template unmixing to perform separation. Furthermore, Beadle discloses “The herein described BSS technique utilizes a higher-order statistical method, specifically fourth-order cumulants, with the generalized eigen analysis of a matrix-pencil to blindly separate a linear mixture of unknown, statistically independent, stationary narrowband signals at a low signal-to-noise ratio having the capability to separate signals in spatially and/or temporally correlated Gaussian noise. This BSS technique provides a method to blindly separate signals in situations where no second-order technique has been found to perform the blind separation technique, for example, at a low signal-to-noise ratio when the number of sources equals the number of sensors” [0028]. Thus, under broadest reasonable interpretation, the blind-signal separation technique constitutes a signal separation algorithm that can include template unmixing to separate signals.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lakshamanan, Nishiura and Ueberle so as to include the signal separation algorithm as disclosed in Beadle in order to be able to separate signals that are acquired as the gas vesicles collapse. A signal separation algorithm is one or a finite number of techniques which can be performed to separate signals and therefore aid in minimizing the interference-to-signal ratio (i.e. minimize noise) with a reasonable expectation of success, therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of separating signals.
In regard to claims 5 and 18, due to their dependence on claims 4 and 17, respectively, these claims inherit the references disclosed therein. That being said, combination of Lakshamanan, Nishiura and Ueberle does not teach “wherein the at least one template vector is based data from linear scatterers, noise, gas vesicles, or a combination thereof”. 
Beadle discloses “wherein the at least one template vector is based data from linear scatterers, noise, gas vesicles, or a combination thereof” (“FIG. 9 is a representative diagram of the BSS system described previously and is presented to illuminate the difference between adaptive weights and hybrid weight. In FIG. 9, each source separation vector (i.e. adapted weight vector) corresponds to a normalized eigenvector of either the spatial fourth order cumulant matrix-pencil, or spatial correlation matrix pencil. Since each eigenvector is orthogonal to all the other source steering vectors, these adaptive weights are designed to maximize the signal to interference ratio, or equivalently minimize the interference-to-signal ratio” [0510]. As stated previously, the separation vector constitutes a template vector. Furthermore, since the separation vector is a normalized eigen vector and the adaptive weight can be designed to maximize signal to interference ratio or minimize the interference-to signal ratio, under broadest reasonable interpretation, the separation vector had to have been associated with noise. Therefore, under broadest reasonable interpretation, the at least one template vector (i.e. separation vector) can include noise.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lakshamanan, Nishiura and Ueberle so as to include the signal separation algorithm as disclosed in Beadle in order to be able to separate signals that are acquired as the gas vesicles collapse. A signal separation algorithm is one or a finite number of techniques which can be performed to separate signals and therefore aid in minimizing the interference-to-signal ratio (i.e. minimize noise) with a reasonable expectation of success, therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of separating signals.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshamanan et al. US 20180028693 A1 “Lakshamanan” and further in view of Nishiura US 20060058618 A1 “Nishiura”, Ueberle US 20030147812 A1 “Ueberle” as applied to claims 1, 6-9, 12-14, and 19-22 above, and further in view of Bourdeau et al. US 20180030501 A1 “Bourdeau”.
In regard to claims 10 and 11, due to their dependence on claims 1 and 10, respectively, these claims inherit the references disclosed therein. That being said, the combination of Lakshamanan, Nishiura and Ueberle does not teach “wherein increasing includes increasing the PPP to a hiBURST regime” (Claim 10) or “wherein the PPP in hiBURST regime is 4.3 MPa or higher” (Claim 11).
Bourdeau discloses “wherein increasing includes increasing the PPP to a hiBURST regime” and “wherein the PPP in hiBURST regime is 4.3 MPa or higher”. (“FIG. 7 shows exemplary schematic diagrams and data of multiplexed imaging of genetically engineered reporter variants. […] Panel F shows a graph reporting exemplary normalized ultrasound intensity as a function of peak positive pressure from 0.6 to 4.7 MPa for E. coli expressing ARG1 or ARG2 (N=3 per sample. […] Panel H shows exemplary ultrasound images of gel phantoms containing ARG1 or ARG2 before collapse, after collapse at 2.7 MPa and after collapse at 4.5 MPa (10.sup.9 cells/mL)” [0042]. Since the peak positive pressure can increase within the range of 0.6 and 4.7 MPa, under broadest reasonable interpretation, the PPP can be increased to a hiBURST regime (i.e. 4.3 MPa or higher). Therefore, since images can be obtained after collapse at 4.5 MPa and the peak positive pressure can range from 0.6 to 4.7 MPa, under broadest reasonable interpretation, the increasing can include increasing the PPP to a hiBURST regime that is 4.3 MPa or higher.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lakshamanan, Nishiura and Ueberle so as to include increasing including increasing the PPP to a hiBURST regime as disclosed in Bourdeau in order to cause the different types of gas vesicles to collapse. Depending on the acoustic collapse pressure threshold of a gas vesicle, applying bursts lower than 4.3 MPa may not cause the gas vesicle to collapse. By increasing the PPP to a burst regime (i.e. 4.3 MPa or higher) the gas vesicles can be collapsed more easily and therefore be detected in imaging. Combining the prior art elements according to known techniques would yield the predictable result of causing the gas vesicles to collapse more easily. 
Response to Arguments
Applicant’s arguments, see Remarks page 7-8, filed 04/29/2022, with respect to the objections to claims 5 and 18 have been fully considered and are persuasive. The objections to claims 5 and 18 in the final office action of 12/13/2021 have been withdrawn. 
Applicant’s arguments, see Remarks page 8, filed 04/29/2022, with respect to the rejection of claim 5 under 35 U.S.C. 112(b) been fully considered and are persuasive. The rejection of claim 5 in the final office action of 12/13/2021 has been withdrawn.
Applicant’s arguments, see Remarks page 9, filed 11/05/2021, with respect to the rejection(s) of claim(s) 1-22 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
In regard to claims 1 and 14, the examiner acknowledges that the prior art references of Lakshamanan and Yoshikawa do not teach “detect(ing) from the time-series vectors a transient signal from the GVs in a time domain of the successive frames, the transient signal providing an increase in contrast signal in the ultrasound image”. The examiner respectfully maintains the Ueberle utilizes ultrasonic imaging and respectfully refers the applicant to paragraph [0083] as stated in the 35 U.S.C. 103 rejection above. Furthermore, the examiner respectfully asserts that the transient increase in the signal disclosed in Ueberle [0084] would provide an increase in contrast signal in the ultrasound imaging because the initial rupturing of the vesicles (i.e. delivery vesicles) causes the release of the gas and/or gaseous precursor, thereby making the treatment area visible on ultrasound (see [0083]). Furthermore, the examiner respectfully asserts that ultrasonic monitoring of the vesicle rupture as stated in [0084] of Ueberle requires performing ultrasound imaging.
However, in spite of these disagreements, the examiner acknowledges that the prior art reference of Yoshikawa displays a blood-flow distribution image rather than detecting from the time-series vectors a transient signal from the GVs and providing an increase in contrast signal in the ultrasound imaging as required by the amended claim 1. 
Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nishiura US 20060058618 A1 “Nishiura” as stated in the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lu et al. US 20180038922 A1 “Lu” is pertinent to the applicant’s disclosure because it discloses “FIG. 5A shows TEM images and simulated magnetic field profiles generated by intact (left) and collapsed (right) Mega GVs” [0037].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793